Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered October 5, 1999, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied without a hearing. Defendant’s conclusory allegations failed to address the highly specific factual information supplied by the People and did not raise a factual issue as to probable cause for his arrest (compare People v Gonzalez, 247 AD2d 328 [1998], with People v Lopez, 263 AD2d 434 [1999]). Concur — Buckley, P.J., Mazzarelli, Ellerin, Williams and Gonzalez, JJ.